Title: From George Washington to Colonel Elisha Sheldon, 27 August 1780
From: Washington, George
To: Sheldon, Elisha


					
						Sir
						Head Quarters Bergen County 27th Augt 1780
					
					I have been informed that one of our Expresses has lately been taken at Pine’s Bridge and carried into New York—I shall be exceedingly anxious untill I hear whether he was charged with any public dispatches. To guard agt such an accident in future, I think it will be prudent to shift some of our Stages. Instead therefore of going to Stratford by the present Route—I would have you withdraw the Dragoons from Stamford and Greens farms and place them upon the Road from Kings ferry to Ridgfeild and from thence to Stratford—This being higher up will be less exposed—Be pleased to inform the Quarter Master at Kings ferry where you establish the Stage between that place and Ridgfeild, that he may know how to forward the dispatches which are sent to him—You will make the change as speedily as possible. I am &.
				 